

 
MCorp Consulting                                                        Blue
Shield of California
Contract No.  C123041
 

Exhibit 10.22
 
CONSULTING AGREEMENT
 


THIS CONSULTING AGREEMENT (the “Agreement”) is made, entered into and effective
as of August 30, 2012 (the “Effective Date”) by and between Touchpoint Metrics,
Inc d/b/a MCorp Consulting, located at 251 Sir Francis Drake Blvd, San Anselmo,
CA 94960 (“Consultant”) and California Physicians’ Service d/b/a Blue Shield of
California, a California not for profit mutual benefit corporation, located at
50 Beale Street, San Francisco, California  94105 (“BSC”).  BSC may be obtaining
the services described in this Agreement on behalf of its affiliates and
subsidiaries, including without limitation, Blue Shield of California Life &
Health Insurance Company (“BSL”).  BSC is a health care service plan licensed
under the Knox-Keene Act and regulated by the California Department of Managed
Health Care.  BSL is licensed as a life and disability insurance company
pursuant to the California Insurance Code and is regulated by the California
Department of Insurance. References to specific laws or regulatory agencies in
this Agreement may be applicable only to BSC, or only to its affiliates or
subsidiaries.


WHEREAS, BSC does not have the expertise to do the specific services it needs
and therefore desires to have Consultant provide BSC with the consulting
services set forth below (the “Services”); and


WHEREAS, the Consultant has the knowledge, experience, expertise and ability to
provide the Services and has provided such services to other clients over a
lengthy period of time; and
 
WHEREAS, the parties desire to enter into an agreement concerning the provision
of the Services.
 
NOW, THEREFORE, in consideration of the promises and the mutual covenants
contained herein and for other good and valuable consideration, the parties
hereto agree as follows:
 


1.           Services
 
The Consultant will provide to BSC the Services, which includes any related
Deliverables, as is more fully set forth in the Statement of Work attached
hereto as Exhibit A (the “SOW”).  From time to time BSC may desire to obtain,
and Consultant may desire to perform, additional Services, including related
Deliverables, pursuant to a new SOW.  In such event the initial SOW shall be
designated Exhibit A-1 and each new additional SOW shall be consecutively
numbered (e.g., Exhibit A-2, A-3, A-4, etc.).  All additional SOWs shall at a
minimum set forth a description of the Services to be provided and the fees to
be paid in consideration of such Services, and shall only become effective upon
execution by Consultant and an authorized representative of BSC.  Upon mutual
execution, such new SOW shall be deemed attached to this Agreement and
incorporated herein by reference.


2.           Compensation, Billing Terms, and Procedures
 
The Consultant will be paid as set forth on Exhibit A.
 
3.           Taxpayer Identification Number
 
Prior to commencing the Services, Consultant shall provide BSC with a duly
executed IRS Form W-9 as set forth on Exhibit B and provide Consultant’s
Employer Identification Number (“EIN”) or Social Security Number (“SSN”) to BSC.
 
4.           Term and Termination
 
This Agreement shall be effective as of the Effective Date and shall terminate,
unless terminated as hereinafter provided, upon completion of the Services by
Consultant.  BSC may, at any time, without cause, terminate this Agreement or
any SOW by giving the Consultant five (5) business days’ prior written
notice.  Consultant shall stop performing Services on the date specified in the
termination notice and deliver to BSC all Deliverables completed or in progress
up to the date of termination.  In the event BSC  terminates this Agreement or
any SOW without cause BSC will only be obligated to pay Consultant for the
Services actually performed, and allowed reimbursable expenses incurred, through
the date of termination.  In the event of a breach by either party, the other
party shall give written notice to the breaching party of its intent to
terminate this Agreement.  The breaching party shall then have ten (10) days
after receipt of the notice to cure the breach.  If the breaching party does not
cure the breach within said ten (10) day period, this Agreement may be
terminated by the non-breaching party.  If BSC terminates the Agreement for a
breach, Consultant understands and agrees BSC will pay no further compensation
to the Consultant for any work performed by Consultant after Consultant’s
receipt of the termination notice.
 
Notwithstanding the foregoing, if Consultant breaches the provisions of
Sections 6 or 7 hereof, then in order to protect its confidential and
proprietary information, including its trade secrets, BSC shall be entitled to
immediately obtain injunctive relief, Consultant will be responsible for any
damages BSC suffers as a result of the breach and the Agreement may be
immediately terminated by BSC.
 
Upon notice of termination of this Agreement or any SOW, Consultant shall
cooperate with BSC to develop as promptly as reasonable a comprehensive plan for
transferring the Services back to BSC or to any new consultant designated by
BSC.  Consultant shall assist BSC in transferring the Services in an expeditious
manner in order to minimize the possibility of discontinuity or disruption to
BSC. As part of the transfer of the Services, Consultant shall provide adequate
information on the Services environment to allow BSC or any new consultant to
duplicate such environment and the Services.
 
5.           Licenses and Permits
 
Consultant represents and warrants that Consultant has and will maintain any and
all licenses and permits required to perform the Services while Consultant
serves as an independent contractor to BSC.
 



Blue Shield of California and MCorp Consulting -
Confidential                                                               Page 1 of
12
 
 

--------------------------------------------------------------------------------

 
MCorp Consulting          
                                                                     Blue Shield
of California
Contract No. C123041
 



 
6.           Ownership of Materials
 
Any and all information and material provided to Consultant by BSC, or anyone
acting for or on behalf of BSC, will remain the sole property of BSC and any
such information and material is provided to Consultant solely for the purpose
set forth in this Agreement.  Such information shall be considered BSC’s
Confidential Information as provided for in Section 7 of this Agreement.
 
Consultant agrees all work product and the Deliverables shall be owned by and be
the property of BSC and BSC shall have the exclusive ownership of all such
Deliverables and work and shall exclusively own all United States and
international copyrights, patents, trade secrets, trade marks and all other
intellectual property rights in the Deliverables and work.  Consultant assigns,
and upon creation of each element of each piece of work or Deliverable
automatically assigns to BSC, its successors and assigns, all right, title and
interest in and to the work and Deliverable and ownership of all United States
and international copyrights, patents, trade secrets, trade marks and all other
intellectual property rights in each element of each piece of the Deliverable or
work.  From time to time, upon BSC’s request, Consultant and/or Consultant’s
personnel shall confirm such assignments by execution and delivery of such
assignments, confirmations of assignments, or other written instruments as BSC
may request.  BSC and its successors and assigns shall have the right to obtain
and hold in its own name all copyright registrations, patents, trade secrets,
trade marks and other evidence of rights that may be available for the
Deliverables or work and any portion(s) thereof.  All of the Deliverables and
work, whether completed or not, will be promptly given to BSC upon the
termination or expiration of this Agreement or upon BSC’s request and Consultant
shall not use or retain any copies of the Deliverables and work.
 
7.           Confidential Information
 
Consultant and Consultant’s agents and representatives agree to be bound by
Exhibit C to this Agreement, which is attached hereto and incorporated by
reference herein.  Consultant shall not remove any BSC Confidential Information
or other BSC materials from BSC’s premises without the written consent of
BSC.  Upon receiving such consent, the Consultant shall provide to BSC a written
list specifically setting forth what BSC Confidential Information or materials
Consultant is removing from the BSC premises.  All such Confidential Information
and materials shall be returned to BSC, upon BSC’s request or as is provided for
in Exhibit C.  Consultant agrees that information provided by BSC, whether
Confidential Information or not, shall not be transmitted or stored outside the
United States of America without BSC’s prior written consent.  Consultant
further agrees that the terms and conditions of the Agreement are considered
Confidential Information and are governed by the provisions set forth in this
Section 7.
 
8.           Examination of Records
 
BSC and any governmental officials entitled to such access by law may at any
time during the term of this Agreement and for one (1) year after the
termination of this Agreement, upon reasonable notice, examine the Consultant’s
records pertaining to the Services.
 
9.           Indemnification
 
Consultant will be solely and entirely responsible for Consultant’s actions and
the actions of Consultant’s agents, employees, representatives and
subcontractors.  Consultant agrees to fully indemnify, defend and hold harmless
(collectively “Indemnify”) BSC (including for purposes of this Section 9 BSC’s
directors, officers, employees, representatives and agents) from and against any
losses, actions, liabilities, damages, claims, demands, obligations, costs or
expenses (including reasonable attorneys’ fees and costs) (collectively,
“Losses”) arising from the (i) acts or omissions of Consultant or any of
Consultant’s agents, employees, representatives or subcontractors; or (ii)
claims made by the Consultant’s agents, employees, representatives or
subcontractors.  Consultant represents and warrants (i) that all Deliverables
and work developed for or made available to BSC (other than materials owned by
BSC) is original to Consultant or has been provided to Consultant under licenses
or approvals from the owners or licensees of such Deliverable or work; (ii) that
all royalties and costs arising from patents, trademarks, service-marks,
licenses and copyrights in any way involved in the Services or Deliverables or
work (other than materials owned by BSC) have been paid by Consultant and
whenever Consultant is required or desires to use any such design, device,
material or process, Consultant shall have obtained all rights to use it as well
as the right for BSC to use it; and (iii) that neither the Deliverables or work
nor any of their elements, nor the use thereof, does or will violate or infringe
upon any patent, copyright, trade secret, or other property right of any
person.  Consultant will Indemnify BSC from and against any and all Losses
arising from or in connection with any claim that any Deliverable or work
developed by Consultant hereunder infringes, or is alleged to infringe, a
patent, a copyright or a trade secret, or other property rights of any
person.  If any such Deliverable or work is, or in Consultant’s opinion is
likely to be, held to constitute an infringing product, Consultant shall at
Consultant’s expense and option immediately either: (i) procure the right for
BSC to continue using it, (ii) replace it with a non-infringing equivalent, or
(iii) modify it to make it non-infringing.  During the pendency of any claim
against Consultant or BSC with respect to an infringement claim, BSC may
withhold compensation associated with the claim.  BSC shall have the right to
select the counsel who will provide the indemnification defense, subject to
Consultant’s approval, which shall not be unreasonably withheld.  Should
Consultant fail to furnish a defense or the defense is clearly inadequate or
insufficient, as determined by BSC, BSC may assume its own defense and
Consultant shall reimburse, on a monthly basis, BSC for this defense.
 
10.         Independent Contractor
 
The Consultant is an independent contractor and nothing herein shall be
construed to the contrary.  Consultant shall not assume or create any
obligations or responsibilities express or implied, on behalf of or in the name
of BSC, or bind BSC in any manner or thing whatsoever without BSC’s written
consent.  The Consultant will use Consultant’s own tools and instruments in
providing the Services.  Consultant will supply all necessary labor to render
Services under this Agreement and may use subcontractors in doing
so.  Consultant’s execution of any subcontracts, including subcontracts approved
by BSC, will not relieve, waive or diminish any obligation Consultant may have
to BSC under this Agreement
 



Blue Shield of California and MCorp Consulting -
Confidential                                                              Page 2
of 12
 
 

--------------------------------------------------------------------------------

 
MCorp Consulting              
                                                                 Blue Shield of
California
Contract No. C123041
 



 
and  Consultant shall be responsible and liable for all acts of its
subcontractors, their employees or agents. Consultant shall be solely
responsible for the direction and control of Consultant’s agents, employees,
representatives and subcontractors, including decisions regarding hiring,
firing, supervision, assignment and the setting of wages and working
conditions.  BSC shall neither have nor exercise disciplinary control or
authority over Consultant or Consultant’s agents, employees, representatives or
subcontractors.  No agent, employee, representative or subcontractor of
Consultant shall be or be deemed to be the employee, agent, representative or
subcontractor of BSC.  None of the employer-paid benefits provided by BSC to its
own employees, including but not limited to workers’ compensation insurance and
unemployment insurance, are available from BSC to Consultant or to Consultant’s
employees, agents, representatives or subcontractors.  Consultant agrees to
provide workers’ compensation insurance for any person utilized by Consultant to
perform services under this Agreement and to pay all applicable social security
taxes, unemployment compensation taxes, income taxes and other employer taxes
and contributions required by any federal, state or local law with respect to
Consultant or to persons utilized by Consultant to perform services under this
Agreement.
 
11.         Tax Reporting and Filing
 
For all purposes, including but not limited to the Federal Insurance
Contributions Act, the Social Security Act, the Federal Unemployment Tax Act,
Federal income tax withholding requirements, California Personal Income Tax
Withholding, California Unemployment taxes, California Disability Insurance, and
all other federal, state and local laws, rules and regulations, Consultant (and
Consultant’s respective employees, agents, representatives and subcontractors,
if any) shall be treated as an independent contractor consultant and not as a
BSC employee.
 
Consultant acknowledges and agrees that Consultant shall be responsible for
filing all tax returns, tax declarations, and tax schedules, and for the payment
of all taxes required, when due, with respect to any and all compensation earned
by Consultant under this Agreement.  BSC will not withhold any employment taxes
from compensation it pays Consultant.  Rather, BSC will report the amount it
pays Consultant on IRS Forms 1099, to the extent required to do so under
applicable Internal Revenue Code provisions and state or local law.
 
12.         Performing Services for Others
 
BSC agrees that Consultant may perform services for others, so long as the
performance of those services does not interfere with the performance or
completion of any Services. It is expressly understood and agreed that this
Agreement does not grant to Consultant any exclusive rights to do business with
BSC and that BSC may contract with other suppliers for the procurement of
comparable services.  BSC makes no guarantee or commitment for any minimum or
maximum amount of Services to be purchased under this Agreement.
 
13.         Insurance
 
Consultant shall maintain the following insurance coverage, and is also
responsible for its Subcontractors maintaining sufficient limits of the same
insurance coverage.
 
A.     Workers’ Compensation and Employers’ Liability:
 
Workers’ Compensation insurance or self-insurance indicating compliance with any
applicable labor codes, acts, laws or statutes, state or federal, where
Consultant performs Work.
 
Employers’ Liability insurance shall not be less than $1,000,000 for injury or
death each accident.
 
B.     Commercial General Liability:
 
Coverage shall be at least as broad as the Insurance Services Office (ISO)
Commercial General Liability Coverage “occurrence” form, with no coverage
deletions.
 
The limit shall not be less than $1,000,000 each occurrence and $2,000,000
aggregate (if any) for bodily injury, property damage and personal injury.
 
Coverage shall:
 
 
i)
By “Additional Insured” endorsement add as insureds BSC, its affiliates,
subsidiaries, and parent company, and BSC’s officers, managers, directors,
agents and employees with respect to liability arising out of or connected with
the Work performed by or for the Consultant.  (ISO Form CG2010 or equivalent is
preferred.)  In the event the Commercial General Liability policy includes a
“blanket endorsement by contract,” the following language added to the
certificate of insurance will satisfy BSC’s additional insured
requirement:  “BSC, its affiliates, subsidiaries, and parent company, and BSC’s
officers, managers, directors, agents and employees with respect to liability
arising out of Work performed by or for the Consultant are additional insureds
under a blanket endorsement.”

 
 
ii)
Be endorsed to specify that the Consultant’s insurance is primary and that any
insurance or self-insurance maintained by BSC shall not contribute with it.

 
C.    Business Auto:
 
Coverage shall be at least as broad as the ISO Business Auto Coverage form
covering Automobile Liability, code 1 “any auto”.
 
The limit shall not be less than $1,000,000 each accident for bodily injury and
property damage.
 
D.    Additional Insurance Provisions:
 
Before commencing performance of Work, Consultant shall furnish BSC with
certificates of insurance and endorsements of all required insurance for
Consultant.  The documentation must be signed by a person authorized by that
insurer to bind coverage on its behalf.  Consultant shall provide immediate
notice to BSC if any of the above described policies receive notice of
cancellation or nonrenewal from its insurer.  All documentation shall be
submitted to:
 
Blue Shield of California
Procurement
50 Beale Street
San Francisco, CA 94105





Blue Shield of California and MCorp Consulting -
Confidential                                                             Page 3
of 12
 
 

--------------------------------------------------------------------------------

 
MCorp
Consulting                                                                        Blue
Shield of California
Contract No. C123041
 



14.         Force Majeure
 
Neither party shall be liable, and its performance shall be excused, for any
delays resulting from circumstances or causes beyond its reasonable control,
including without limitation, fire or other casualty, act of God, strike or
labor dispute, war, sabotage, terrorism, acts of aggression or other violence
provided such party shall have used its commercially reasonable efforts to
mitigate its effects and has given prompt written notice to the other party. The
time for the performance shall be extended for the period of delay or inability
to perform due to such occurrences up to a period of five days at which time the
party unaffected by the Force Majeure event may immediately terminate this
Agreement.
 
15.         Compliance with Laws and BSC’s Policies and Procedures
 
Consultant will comply with all applicable laws, rules and regulations while
providing the Services and will comply with the applicable policies and
procedures of BSC.
 
16.         Representations and Warranties
 
A.  Consultant represents and warrants (i) that it has full power and authority
to provide the Services and Deliverables to BSC and to grant BSC the rights
granted herein and (ii) that all Services, including creation of all
Deliverables, will be performed within the United States of America.
 
B.  Consultant represents and warrants that:
 
(i) It will perform the Services on a professional best efforts basis and that
the findings, recommendations and Deliverables provided or set forth in the
Services, as well as any other materials provided to BSC, will reflect
Consultant’s best professional judgment based on the information available to
Consultant.
 
(ii) Its personnel assigned to perform Services under this Agreement and any SOW
have the necessary qualifications, competence, and experience required to
provide the Services and the Deliverables.  If BSC, at its sole discretion, is
not satisfied with the performance of any Consultant personnel, BSC shall notify
Consultant and Consultant shall promptly furnish replacement personnel.
 
(iii) All materials, software and equipment supplied to BSC, if any, and any
associated workmanship, will be free from errors, faults, and defects and in
conformance with the requirements of this Agreement and any SOW for a period of
twelve (12) months following completion of the Services.  If any longer warranty
is specified for any materials, software, equipment or workmanship under any
SOW, the longer warranty period will govern.  Consultant will ensure that all
materials, software and equipment that carry a manufacturer’s warranty are
registered with the manufacturer in BSC’s name.
 
(iv) Upon notice from BSC, Consultant will promptly remedy any non-conformance
with the warranties set forth in this Section 16.B. within a thirty (30) day
cure period.  In the event such breach is not remedied within the applicable
cure period, Consultant will, upon BSC’s request and without limiting any other
remedies BSC may have, refund all amounts paid by BSC related to the
non-conforming Services and/or Deliverables and reimburse BSC for additional
costs BSC incurs related to the provision of replacement services and/or
deliverables.  Consultant will be allowed only one cure period for the same or
similar breach.
 
17.         Change Control and Escalation.
 
Any changes to the Services, Deliverables or fees under an SOW must be submitted
in writing by the party requesting such change to the other party (a “Change
Request”).  For Change Requests submitted by BSC, Consultant shall notify BSC in
writing of any cost, functionality and schedule impacts within two (2) business
days.  If Consultant and BSC agree to approve a Change Request, the parties
shall enter into a mutually executed amendment to the respective SOW, which
identifies all changes to the terms set forth in such SOW.  The terms set forth
in the respective SOW shall remain in place until such time as an amendment
reflecting the proposed change has been signed by an authorized representative
of each party.
 
If the parties are unable to agree on any change, or if the parties otherwise
have a dispute under this Agreement or any SOW, either party may escalate the
matter in accordance with the levels of escalation described below.  At each
escalation level the parties will use good faith efforts, for a period of up to
five (5) business days, to resolve the dispute.
 

 
For BSC
For Consultant
Level 1:
Lee Backston
Lynn Davison
Level 2:
Kathy Swenson
Michael Hinshaw



18.         Miscellaneous
 
A.     Assignment
 
This Agreement may not be voluntarily or by operation of law assigned or
transferred in whole or part, or in any other manner transferred by the
Consultant without the prior written consent of BSC. Any attempt to assign or
transfer this Agreement other than in conformance with this Section shall be of
no effect and considered null and void.
 
B.     Amendments
 
No change, amendment or modification of this Agreement, including any SOWs
attached hereto, shall be valid unless the same is in writing and signed by the
Consultant and an authorized representative of BSC.
 
C.     Waiver
 
It is understood and agreed that no failure or delay by either party in
exercising any right, power or privilege hereunder in any one or more instances
or to insist on strict compliance with the performance of this Agreement or to
take advantage of any respective rights shall operate as a waiver thereof or the
relinquishment of such rights in other instances but the same shall continue and
remain in full force and effect nor shall any single or partial exercise thereof
preclude any other or further exercise thereof or the exercise of any right,
power or privilege hereunder.
 
D.     Severability
 
If any provision of this Agreement is deemed to be invalid or unenforceable by a
court of competent jurisdiction, the same shall be deemed severable from the
remainder of this Agreement and the parties agree to renegotiate such provision
in good faith, in order to maintain the economic
 



Blue Shield of California and MCorp Consulting -
Confidential                                                             Page 4
of 12
 
 

--------------------------------------------------------------------------------

 
MCorp
Consulting                                                                        Blue
Shield of California
Contract No. C123041
 



 
position enjoyed by each party as close as possible to that under the provision
rendered unenforceable.  In the event that the parties cannot reach a mutually
agreeable and enforceable replacement for such provision, then (i) such
provision shall be excluded from this Agreement, (ii) the balance of the
Agreement shall be interpreted as if such provision were so excluded and (iii)
the balance of the Agreement shall be enforceable in accordance with its terms.
 
E.     Notice
 
Any notice shall be deemed given by U.S. mail, certified, return receipt
requested, personal delivery,  or by courier to the below addresses, or to such
other addresses as may be provided by one party to the other. Notice by mail
shall be deemed delivered five (5) days after the date it was mailed. Personal
delivery shall be deemed to occur upon delivery to the receiving party or
his/her/its office. Notice by courier shall be deemed delivered upon delivery by
the courier.
 
If to BSC:
Blue Shield of California
50 Beale Street
San Francisco, CA 94105
Attn:  Director of Marketing


with a copy to:
Blue Shield of California
50 Beale Street
San Francisco, CA 94105
Attn:  Law Department


If to Consultant:
MCorp Consulting
201 Spear Street, Suite 1100
San Francisco, CA 94105
Attn:  Lynn Davison
Phone Number:   415-526-2653


F.     Governing Laws
 
This Agreement shall be construed and governed in accordance with the laws of
the State of California without regard to its conflict of laws principles.  It
is agreed by the parties that any action arising out of, in connection with, or
in any way involving this Agreement or the parties hereto, shall be brought only
in California (or federal, as applicable) courts with proper venue and
jurisdiction and proper venue shall lie only in a court of competent
jurisdiction located in San Francisco County.  Each party shall comply with all
applicable federal, state and local statutes, laws, ordinances, regulations,
rules, orders and codes in the performance of its obligations hereunder.
 
G.     Use of Names/Publicity
 
Consultant shall not use BSC’s name, logo, service marks, domain names, symbols
or any other BSC name or mark without BSC’s written consent, other than in
providing the Services to BSC under this Agreement.  Consultant may not use BSC
as a reference or this Agreement as an endorsement of Consultant’s work without
BSC’s written consent. The parties will cooperate to create any and all
appropriate public, promotional announcements or press releases relating to the
relationship set forth in this Agreement.  Neither party shall make any public
announcement regarding the existence or content of this Agreement without the
other party’s prior written approval and consent.
 
H.     Successors and Assigns
 
This Agreement and all of the terms and conditions hereof shall be binding upon
and inure to the benefit of BSC and Consultant and their respective successors,
transferees, permitted assignees or legal representatives.  Any terms of this
Agreement containing a reference to Consultant or BSC shall apply with equal
effect to any such successor, permitted assignee, transferee or legal
representative of the party in question.
 
I.      Counterparts
 
This Agreement may be executed in two or more counterparts, each of which shall
be deemed an original and all of which together shall constitute one document.
 
J.     Titles and Subtitles
 
The titles and subtitles used in this Agreement are used for convenience only
and are not to be considered in construing or interpreting this Agreement.
 
K.    Interpretation
 
In the event any dispute arises in regard to the interpretation of any term or
condition of this Agreement, the parties agree that the drafting of this
Agreement shall not be deemed that of one party or their agent and that any
rules of construction to the effect that any ambiguities are to be resolved
against the drafting party shall not be applicable.
 
L.     Remedies
 
The rights and remedies herein provided shall be cumulative and no one of them
shall be exclusive of any other and shall be in addition to any other remedies
available at law or in equity.
 
M.    Order of Precedence
 
In the event of any conflict between or among the provisions contained in the
Agreement, the following order of precedence will govern:  (i) this Agreement,
exclusive of its Exhibits; (ii) Exhibits to this Agreement.
 
N.    Survival
 
Sections 6, 7, 8, 9, 16 and this Section 18 shall survive any termination or
expiration of this Agreement.
 
O.    Association Disclosure
 
Consultant hereby expressly acknowledges its understanding that this Agreement
constitutes a contract between Consultant and BSC, that BSC is an independent
corporation operating under a license from the Blue Cross and Blue Shield
Association, an association of independent Blue Cross and Blue Shield Plans (the
“Association”) permitting BSC to use the Blue Shield Service Mark in the State
of California, and that BSC is not contracting as the agent of the
Association.  Consultant further acknowledges and agrees that it has not entered
into this Agreement
 



Blue Shield of California and MCorp Consulting -
Confidential                                                             Page 5
of 12
 
 

--------------------------------------------------------------------------------

 
MCorp
Consulting                                                                        Blue
Shield of California
Contract No. C123041
 



 
based upon representations by any person other than BSC and that no person,
entity, or organization other than BSC shall be held accountable or liable to
Consultant for any of BSC’s obligations to Consultant under this
Agreement.  This paragraph shall not create any additional obligations
whatsoever on the part of BSC other than those obligations under other
provisions of this Agreement.
 
P.      Entire Agreement
 
This Agreement constitutes the entire understanding between the parties.  All
previous representations or undertakings, whether oral or in writing, are
superseded by this Agreement.
 




 


 


 
IN WITNESS WHEREOF, the parties have executed this Agreement effective on the
date and year first set forth above.
 


 


 


 
TOUCHPOINT METRICS, INC d/b/a MCORP CONSULTING (“CONSULTANT”)
CALIFORNIA PHYSICIANS’ SERVICE d/b/a BLUE SHIELD OF CALIFORNIA  (“BSC”)
 
 
By:                 ____________________________________
 
 
By:                 ____________________________________
 
Name:             ____________________________________
 
Name:             ____________________________________
 
Title:              ____________________________________
 
Title:               ____________________________________
 
Date:              ____________________________________
 
Date:               ____________________________________
















Blue Shield of California and MCorp Consulting -
Confidential                                                             Page 6
of 12
 
 

--------------------------------------------------------------------------------

 
MCorp
Consulting                                                                        Blue
Shield of California
Contract No. C123041, Exhibit A-1
 

Exhibit A
Statement of Work


THIS STATEMENT OF WORK (the “SOW”), is made, entered into and effective August
30 2012 (the “Effective Date”), by and between Touchpoint Metrics, Inc d/b/a
MCorp Consulting (“Consultant”) and California Physicians’ Service d/b/a Blue
Shield of California (“BSC”).  This SOW shall be governed by the terms and
conditions of the Consulting Agreement by and between Consultant and BSC dated
August 30, 2012 (the “Agreement”).
 
1.  
Services

 
 
1.1
Overview. BSC is requesting the services of Consultant to assist with BSC’s
Customer Journey Mapping initiative.  The goal is to inventory all instances
where BSC interacts with our members (each a “Touchpoint”), such as when we
process a claim or provide customer service, measure the level of importance and
effectiveness of these Touchpoints from members and employees, and at a high
level, understanding the processes, technology, systems and needed data to
support each of the Touchpoints. The purpose of gaining this insight is to
develop a roadmap to improve BSC customer journey and where to invest time and
resources in improving internal operations in support of our customer’s
experience.



 
1.2
Services.  Consultant shall provide the following services to BSC (the
“Services”):

 
a.           Phase I - Immersion and Planning
i.       
Facilitate engagement and planning meeting with BSC project team

ii.      
Develop data gathering plan which shall provide a timeline and identify
individuals to be interviewed

iii.     
Perform one-on-one interviews with up to fifteen (15) key stakeholders as
identified by BSC

iv.     
Develop sampling strategy and provide a research plan addressing the qualitative
and quantitative components as detailed in Phase II and III below



b.           Phase II – Qualitative Internal and External Research
i.       
Facilitate Touchpoint mapping workshop with BSC key stakeholders to identify
existing Touchpoints

ii.      
Develop questionnaire and focus group guides for online customer research for
BSC review and approval

iii.     
Conduct online customer focus group research

iv.     
Develop inventory of customer Touchpoints



c.           Phase III – Quantitative External Research
i.       
Develop draft questionnaire for cross segment online survey for BSC review

ii.      
Incorporate BSC feedback and deliver final questionnaire

iii.     
Conduct cross segment online survey

iv.     
Conduct comprehensive data analysis to identify current and desired states

v.      
Develop research summary report to include findings on customer attributes,
drivers and Touchpoints



d.           Phase IV – Findings and Recommendations
i.       
Summarize key findings including prioritization of disconnect, customer persona
and gaps in customer journey

ii.      
Develop and provide recommended customer journey maps

iii.     
Present findings and recommendations to the BSC project team and  BSC key
stakeholders as BSC deems appropriate

iv.     
Facilitate onsite strategy session with BSC senior leadership team, including
providing meeting handouts on findings and recommendations moving forward



 
1.3
Term.  Consultant shall begin providing the Services under this SOW on August
30, 2012 and Consultant will complete all Services and provide all Deliverables
no later than February 28, 2013. Unless otherwise terminated earlier pursuant to
the terms of the Agreement, this SOW will terminate on completion of all
Services, including final acceptance of all Deliverables.

 


 
2.  
Deliverables

 
 
2.1
Deliverables. In connection with the Services, Consultant shall provide the
deliverables no later than the Due Date set forth in the table below (the
“Deliverables”):

 
Item
Deliverables
Due Date
1
From Phase I - Immersion and Planning
• Detailed project plan in Microsoft Office format
• Final research plan in Microsoft Office format
October 8, 2012




Blue Shield of California and MCorp Consulting -
Confidential                                                              Page 7
of 12
 
 

--------------------------------------------------------------------------------

 
MCorp
Consulting                                                                         Blue
Shield of California
Contract No. C123041, Exhibit A-1
 



2
From Phase II - Qualitative Internal and External Research
• Interview and focus group guides in Microsoft Office format
November 2, 2012
3
From Phase II - Qualitative Internal and External Research
• Inventory of customer Touchpoints in Microsoft Office format
November 19, 2012
4
From Phase III - Quantitative External Research
• Draft online survey questionnaire in Microsoft Office format
 
November 19, 2012
 
5
From Phase III - Quantitative External Research
· Final online survey questionnaire in Microsoft Office format
 
November 21, 2012
 
6
From Phase III - Quantitative External Research
• Research summary report in Microsoft Office format
 
January 14, 2013
 
7
From Phase IV - Findings and Recommendations
• Summary of key findings in Microsoft Office format
• Recommendations on customer journey maps in Microsoft Office format
• BSC senior leadership presentation material in PPT
February 8, 2013



 
2.2       
Acceptance of Deliverables.

 
Upon completion of any Deliverables, Consultant shall submit such Deliverable to
BSC for acceptance testing.  Final acceptance of all Deliverables shall be
determined in the sole but reasonable discretion of BSC within thirty (30) days
of receipt of such Deliverables.  In the event that any Deliverable fails
acceptance testing, BSC shall promptly notify Consultant and shall provide a
reasonably detailed description of the reason for such failure.  Consultant
shall then promptly modify such Deliverable to remedy the identified failures,
at no additional cost to BSC, and shall re-submit such Deliverable to BSC for
acceptance testing within five (5) days of such notification or as otherwise
agreed to in writing by BSC and Consultant.
 
 
 
 
3.  
Points of Contact

 
 
3.1
The BSC point of contact for this SOW is:

 
Name:                                           Lee Backston
Phone:                                           916-350-8753
E-mail Address:                            lee.backston@blueshieldca.com
 
 
 
3.2
The Consultant point of contact for this SOW is:

 
Name:                                           Lynn Davison
Phone                                           415- 526-2653
E-mail Address:                            ldavison@mcorpconsulting.com




4.  
Fees

 
In consideration of the Services and Deliverables, Consultant will be paid a
fixed fee of One Hundred Fifty-Two Thousand Four Hundred Seventy-Five and 00/100
Dollars ($152,475.00) which will be the total payment for all labor, materials,
taxes, and  equipment costs (the “Fixed Fee”).  The Fixed Fee may be invoiced by
Consultant according to the following schedule:
 
§  
Upon full execution of
Agreement:                                                                                                 $50,825.00

 
§  
Upon acceptance of Deliverable #1, #2, #3 and
#4:                                                                        $50,825.00

 
§  
Upon acceptance of all
Deliverable:                                                                                                $50,825.00

 


 
5.  
Reimbursable Expenses

 
The total of all Reimbursable Expenses authorized under this Agreement shall not
exceed Sixteen Thousand Five Hundred Twenty-Five and 00/100 Dollars
($16,525.00).
 
BSC shall reimburse Consultant for expenses which have been approved by BSC in
writing, in advance.  All reimbursable expenses directly incurred by Consultant
in the performance of its Services under this SOW shall be reasonable, ordinary
and necessary, shall be billed at cost and shall be in conformance with the
requirements attached hereto as Schedule 1.
 



Blue Shield of California and MCorp Consulting -
Confidential                                                              Page 8
of 12
 
 

--------------------------------------------------------------------------------

 
MCorp
Consulting                                                                              Blue
Shield of California
Contract No. C123041, Exhibit A-1
 



6.  
Total SOW  Maximum

 
The dollar amount payable to Consultant by BSC for Services and Deliverables
under this SOW shall not exceed One Hundred Sixty-Nine Thousand and 00/100
Dollars ($169,000.00) (the “Total SOW Maximum”), without prior written
authorization by BSC in the form of a written Amendment signed by both parties.
 


 
7.  
Invoice Payment

 
 
Costs for Fee(s) and Reimbursable Expense(s) shall be invoiced separately.

 
 
a.
Fees

 
For the first payment of Fees, Consultant will furnish BSC with invoice(s) in
accordance with Section 4 which, if valid and undisputed by BSC, will be paid
within fifteen (15) days of receipt of such invoice.
 
For subsequent payment of Fees, Consultant will furnish BSC with invoice(s) in
accordance with Section 4 which, if valid and undisputed by BSC, will be paid
within forty-five (45) days of receipt of such invoice.  In the event that
BSC issues payment for an invoice within ten (10) days of receipt of such
invoice, Consultant agrees that BSC shall be entitled to deduct two percent (2%)
of the aggregate amount of such invoice as a prompt-payment discount.
 
 
Each invoice shall provide a description of the Service(s) being invoiced.

 
 
b.
Reimbursable Expenses

 
 
For payment of Reimbursable Expenses, Consultant will furnish BSC with
invoice(s) in accordance with Section 5 which, if valid and undisputed by BSC,
will be paid within forty-five (45) days of receipt of such invoice.

 
 
Each invoice shall provide a description of the expense(s) being invoiced

 
 
All invoices must contain the following information: 



·  
Agreement or SOW Number associated to the invoice;

·  
Project name/phase;

·  
Milestone or Deliverable associated with invoiced Fee;

·  
Name of the BSC cost center owner; and

·  
Project information - Purchase Order number, cost center, project number &
account number;



 
 
c.
Consultant shall send invoices containing the BSC point of contact name
(specified in Section 3.1 above), and the BSC Purchase Order Number for each
payment when due to:

 
Via U.S. Mail:
Blue Shield/Concur Invoice Capture
10700 Prairie Lakes Drive
Eden Prairie, MN  55344


OR


Via Email:
Email the invoice (in Adobe PDF format) for payment to the address specified
below.  Consultant must state “BSC” and the “BSC point of contact” name in the
email subject line.


Email address:   BSCInvoiceCapture@concur.com


 


 


 


 



Blue Shield of California and MCorp Consulting -
Confidential                                                             Page 9
of 12
 
 

--------------------------------------------------------------------------------

 
MCorp
Consulting                                                                                          Blue
Shield of California
Contract No. C123041, Exhibit A-1, Schedule 1
 

Schedule 1
Reimbursable Expenses for Travel




1.  
Air Travel.  Costs within or outside of the United States will be reimbursed
only on a coach, non-refundable, lowest cost fare basis.  The following expenses
will not be reimbursed:  Air fare upgrades, change fees (without prior approval
from BSC), and checked baggage for more than one (1) checked bag.

 
2.  
Meals.  Only meals incurred while traveling away from home, overnight, on BSC’s
business will be eligible for reimbursement, up to a maximum of $60 per day.  A
daily per diem will not be paid.

 
3.  
Lodging.   All BSC required lodging expenses will be reimbursed at the lowest
rate available from:

 
A.       
BSC’s contracted hotels at BSC’s pre-negotiated rates, as listed on BSC’s
Intranet travel site.

 
B.       
Alternative hotels, if rates are at or below BSC’s contracted hotel rates.

 
C.       
Tips will be limited to a maximum $8 on any day (Bellman - $5, Housekeeping -
$3.00).

 
D.       
Consultant shall cancel guaranteed lodging reservations, as needed, to ensure
BSC does not incur unnecessary charges.

 
E.       
BSC will not reimburse for the following expenses:   Laundry/dry cleaning,
Internet connectivity fees, telephone charges, room upgrades, fitness center
fees, movie rental fees, theft, loss of, or damage to personal items, and
toiletries.

 
4.  
Rental Cars.

 
A.       
Consultant must book a compact to mid-size rental car when traveling on BSC
business.  For example, a compact class car should be used when traveling alone,
whereas a mid-size class car might be needed when the vehicle will be
transporting more than one (1) person.

 
Rental cars and associated expenses for Consultant personnel working in BSC’s
San Francisco office (except for travel to BSC locations outside of the greater
Bay Area), are not reimbursable.
 
Costs to refuel a rental car are reimbursable.   Consultant personnel are
encouraged to refuel a rental car prior to returning it to the rental car
company.
 
B.       
BSC will not reimburse for the following expenses:  Limousine service, parking
tickets, moving violations, or additional automobile insurance.

 
5.
Mileage.  May be a reimbursable expense at the then current IRS rate for
Consultant personnel who use their personal car to perform services for BSC at
locations other than their BSC assigned office.  Consultant personnel may submit
expenses for the miles in excess of such Consultant’s personnel’s regular
commute between his/her home and their assigned BSC office.

 
   Mileage must be documented with the date, starting point and ending point,
and mileage amount recorded.
 
6.
Miscellaneous Expenses.  Costs, such as telephone communications, copying,
electronic mail, facsimile transmissions, computer time and use of Consultant’s
in-house technical software are considered to be part of Consultant’s overhead
costs and are not eligible for reimbursement.

 
7.  
Other Requirements:

 
A.       
Consultant personnel working at BSC’s San Francisco locations are expected to
use the least costly mode of transportation when commuting to and from BSC
locations outside of the greater Bay Area (e.g., Southern California, Sacramento
area).

 
B.       
Receipts.  For each expense item $25 or higher, supporting data and
documentation, such as copies of receipts shall be provided with the invoice
with each item clearly identified as to its purpose.  Copies of detailed expense
reports to support such reimbursement request shall be attached to the invoice.

 
C.       
Invoices.  Each invoice shall be assembled with supporting documentation
attached in the order listed in the invoice, and each item of expense chargeable
to BSC shall be highlighted or clearly delineated.

 


 


 


 



Blue Shield of California and MCorp Consulting -
Confidential                                                             Page 10
of 12
 
 

--------------------------------------------------------------------------------

 
MCorp
Consulting                                                                          Blue
Shield of California
Contract No. C123041, Exhibit B
 



 
Exhibit B
 


 


 
Attach completed IRS Form W-9 here.
 
http://ftp.fedworld.gov/pub/irs-pdf/fw9.pdf
 


 


 


 


 


 


 

 
 


 

































Blue Shield of California and MCorp Consulting -
Confidential                                                              Page
11 of 12
 
 

--------------------------------------------------------------------------------

 
MCorp Consulting 
                                                                        Blue
Shield of California
Contract No. C123041, Exhibit C
 

Exhibit C
 
CONFIDENTIALITY AND NON-DISCLOSURE OF BSC INFORMATION
 
1.           As a condition of being furnished information (whether in written,
oral or any other form) concerning BSC, the Consultant agrees to treat any
information concerning BSC, its subsidiaries, affiliates, members, customer,
vendors, including but not limited to its subscribers, customers, business
plans, products, proposed new products and concepts, market research, trade
secrets, employees, proprietary systems, information technology systems and
software, financial data and operating procedures, and any third party
confidential and proprietary information (e.g., computer software and related
information which is furnished to Consultant by or on behalf of BSC or which is
observed, ascertained, learned or obtained by the Consultant in observing BSC’s
operations or while providing services to BSC (such information along with all
analyses, compilations, data, studies, notes, memoranda, documents, electronic
files, records, drawings, work papers or other work prepared by the Consultant
or Consultant’s agents or representatives which is based in whole or in part on
such BSC information or relates to the business of BSC is herein collectively
referred to as the “Confidential Information”) in accordance with the provisions
of this Agreement.  The term “Confidential Information” shall not include
information which the Consultant can demonstrate by contemporaneous
documentation; (i) is already in the Consultant’s possession, provided that such
information is not known by the Consultant to be subject to another
confidentiality agreement with or other obligation of secrecy to BSC or another
party, or (ii) is or becomes generally available to the public by BSC, or (iii)
is or becomes available to the Consultant on a non-confidential basis from a
source other than BSC, provided that such source is not bound by a
confidentiality agreement with or other obligation of secrecy to BSC or another
party.
 
2.           Consultant agrees that the Confidential Information made available
to Consultant shall be kept confidential by Consultant; provided, however, that
such information may be disclosed to those Consultant representatives who need
to know such information for the purpose of assisting Consultant (it being
understood that prior to the receipt of any Confidential Information by
representatives of Consultant such representatives shall be informed of the
confidential nature of such information and directed by Consultant to treat such
information as confidential and such representatives shall agree to comply with
and be bound by the confidentiality terms and conditions of this Agreement).  In
addition, without the prior written consent of BSC, Consultant shall not, and
shall direct its representatives not to: (i) copy or otherwise reproduce for, or
distribute to, third parties any Confidential Information, (ii) disclose to any
person, other than the foregoing representatives, by any means any Confidential
Information that has been made available to it, or the substance of the
Confidential Information, except as may be required by law or regulation as is
addressed in Paragraph 3. below: (iii) use any of the Confidential Information
for any purpose other than to provide the Services set forth in the Agreement
and, (iv) when the Confidential Information includes member, subscriber or
patient specific information and/or individually identifiable medical
information, not use the Confidential Information for any purpose other than to
provide billing, claims, management, medical data processing or other
administrative services to BSC as directed by BSC, and the Consultant shall only
use this information in accordance with all Applicable state and federal law,
including but not limited to California Civil Code Section 56, et seq. and the
federal Health Insurance Portability & Accountability Act (HIPAA) requirements,
and finally, shall not use the Confidential Information in any other manner not
specifically authorized in writing by BSC.  Consultant agrees to be responsible
for any breach of this Agreement by its representatives.
 
3.           In the event Consultant or any of its representatives is requested
or required (by oral questions, interrogatories, requests for information or
documents, subpoenas, civil investigative demands or similar processes) to
disclose any Confidential Information, it is agreed that Consultant shall
provide BSC with prompt written notice of such request(s) and the documents or
information requested so that BSC may seek an appropriate protective order
and/or waive Consultant’s compliance with the provisions of this Agreement.  It
is further agreed that if, in the absence of a protective order or the receipt
of a written waiver from BSC, Consultant is, nonetheless, in the written opinion
of its legal counsel, compelled to disclose any of the Confidential Information
to any person or else stand liable for contempt or suffer other censure or
penalty, Consultant agrees to disclose to such tribunal only such Confidential
Information as is legally required, which disclosure shall be without liability
hereunder; provided, however, that Consultant shall give BSC written notice of
the Confidential Information to be so disclosed as far in advance of its
disclosure as is practicable and shall use its reasonable efforts to obtain
reliable assurance that confidential treatment will be accorded to such portion
of the Confidential Information required to be disclosed.
 
4.           Upon BSC’s request, as may be indicated in a writing (a “Request”)
delivered by BSC to Consultant, Consultant shall promptly collect from
Consultant’s representatives all Confidential Information and any other
information, including documents, memoranda and notes containing or reflecting
or based upon any information in the Confidential Information, whether prepared
by Consultant, its representatives or otherwise, as well as any Confidential
Information and any other material containing or reflecting or based upon the
Confidential Information Consultant has (said material collectively hereinafter
referred to as the “Material”) and upon BSC’s direction either (1) deliver to
BSC the  Material, or (2) destroy such Material, without retaining any copies,
extracts or other reproductions in whole or in part, and further, upon the
written request of BSC, shall direct that written certification by an authorized
officer of Consultant of the delivery or destruction of Material be delivered to
BSC no later than ten (10) business days following delivery of the Request by
BSC.
 
5.           Confidential Information disclosed hereunder shall at all times
remain, as between the parties, the property of BSC.  No rights, expressed or
implied, by license or otherwise, to any Confidential Information, trade
secrets, copyrights, patents or other rights is granted by this Agreement or any
disclosure of Confidential Information hereunder, except as provided for in the
above Section 2.
 


 


 





Blue Shield of California and MCorp Consulting -
Confidential                                                             Page 12
of 12
 
 

--------------------------------------------------------------------------------

 
